EXHIBIT 10.1

TARP RESTRICTED EMPLOYEE AGREEMENT

THIS AGREEMENT is made as of the 18th day of June, 2012 (the “Effective Date”),
by and between the Company (as defined below), and                     , a
resident of the State of                      (the “Executive”).

The Company has entered into an agreement (the “Participation Agreement”) with
the United States Department of Treasury (the “Treasury”) that provides for the
Company’s participation in the Treasury’s Troubled Asset Relief Program
(“TARP”).

As a condition of receiving such financial assistance, the Company is required
to comply with the compensation requirements established by the TARP Guidance
(as defined below) and applicable to entities receiving assistance through TARP.
The requirements of this Agreement shall apply to the Executive from the first
day of the TARP Covered Period (as defined below) through the earlier of the
last day of the TARP Covered Period or the last day of the period with respect
to which the Executive ceases to be a Senior Executive Officer (as defined
below) and/or Other Highly Compensated Employee (as defined below), except as
otherwise contemplated by the TARP Guidance. To comply with these requirements,
and in consideration of the benefits that the Executive will receive as a result
of the Company’s participation in TARP and for other good and valuable
consideration the sufficiency of which the Executive hereby acknowledges, the
parties agree as follows:

 

  1. No Golden Parachute Payments. The Company is prohibited from making, and
the Executive shall not be entitled to receive, a Golden Parachute Payment
during the TARP Covered Period if the Executive is a Senior Executive Officer or
Other Highly Compensated Employee at the date the Golden Parachute Payment would
otherwise be paid. For purposes of this Agreement, the date the Golden Parachute
Payment would otherwise be paid is the date of the Executive’s departure or the
change in control event that gives rise to the payment, even if any portion of
the payment would be paid after the TARP Covered Period or after the Executive
ceases to be a Senior Executive Officer or Other Highly Compensated Employee.

 

  2. Recovery of Bonus and Incentive Compensation. Any bonus, retention award,
or incentive compensation paid to the Executive during the TARP Covered Period
is subject to recovery or “clawback” by the Company if the payments were based
on statements of earnings, revenues, gains, or other criteria that are later
found to be materially inaccurate and at the time the bonus, retention award or
incentive compensation was paid the Executive was a Senior Executive Officer or
Other Highly Compensated Employee. The Executive agrees to return promptly any
such bonus, retention award, or incentive compensation identified by the
Company. If the Executive fails to properly return such bonus, retention award,
or incentive compensation, the Executive hereby agrees that the amount of such
bonus, retention award, or incentive compensation may be deducted from any and
all other compensation owed to the Executive. The Executive acknowledges that
the Company may take appropriate disciplinary action (up to, and including,
termination of employment) if the Executive fails to return such bonus,
retention award, or incentive compensation.

 

1



--------------------------------------------------------------------------------

  3. Prohibition on Tax Gross-Ups. The Company is prohibited from formally or
informally providing a right to a gross-up to any Senior Executive Officer or
any Other Highly Compensated Employees during the TARP Covered Period. This
includes, but is not limited to, a right to a gross-up that is given to the
Executive during the TARP Covered Period, even if the gross-up is actually paid
at a future date. A “gross-up” is any reimbursement of taxes owed with respect
to any compensation (other than tax equalization agreements for employees
subject to tax from a non-U.S. jurisdiction).

 

  4. Limitation of Bonus, Retention Award, and Incentive Compensation. The
Company is prohibiting payment or accrual of any bonus, retention award, or
incentive compensation during the TARP Covered Period if the Executive, at the
time of such payment or accrual, is an Other Highly Compensated Employee of the
Company. However, this limitation does not apply to payment of any long-term
restricted stock or restricted stock units by the Company if the restricted
stock or restricted stock units vest and are subject to transfer restrictions as
provided in the TARP Guidance, have a value that is no more than one-third
(1/3) of the Executive’s “annual compensation” (as defined in the TARP
Guidance), and are subject to such other terms and conditions as set forth in
the TARP Guidance. In addition, this prohibition does not apply to any bonus
payment required to be paid pursuant to a written employment agreement between
the Executive and the Company if such agreement was executed on or before
February 11, 2009, and has not been materially modified after February 11, 2009.

 

  5. Limitation of Compensation Encouraging Risks and Manipulation. The Company
is prohibited from paying or accruing compensation that includes incentives for
Senior Executive Officers to take unnecessary and excessive risks that threaten
the value of the Company, or maintaining any Benefit Plan that encourages
manipulation of the Company’s reported earnings to enhance the compensation of
the Executive or any other employee of the Company. To the extent any such
compensation is paid or accrued under an arrangement that is later determined to
contain such incentives, the Executive waives any right to such compensation,
and, if such compensation has already been delivered to the Executive, the
Executive agrees to repay such amount to the Company. To the extent any Benefit
Plan in which the Executive participates encourages such unnecessary and
excessive risks or manipulation, the Executive hereby acknowledges that any such
Benefit Plan (or portion thereof) and the obligations thereunder shall be void
or, to the extent permitted by the TARP Guidance, shall be modified in a manner
compliant with the TARP Guidance.

 

  6.

Additional TARP Provisions. The Company and the Executive acknowledge that
additional or modified restrictions, whether the result of legislative activity
and/or rules and regulations promulgated by the Treasury, may affect the
compensation practices of companies that participate in TARP. To the extent that
such additional or modified restrictions impose additional limitations or
requirements on the compensation or benefits that would otherwise be payable to
the Executive, the Executive specifically

 

2



--------------------------------------------------------------------------------

  agrees that such limitations and requirements shall apply to him and to the
Benefit Plans under which such compensation or benefits are provided, and the
Executive agrees to enter into any modification to this Agreement to further
reflect such limitations and restrictions to the extent that the Company
requests Executive do so.

 

  7. Compensation Program Amendments. Each of the Company’s existing
compensation, bonus, incentive and other benefit plans, arrangements and
agreements (including golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to the Executive is hereby amended
to the extent necessary to give effect to Paragraphs 1 through 6. In addition,
any Benefit Plans with respect to the Executive that are established or amended
hereafter, but during the TARP Covered Period, shall be deemed to incorporate,
and shall be interpreted to give effect to, Paragraphs 1 through 6 of this
Agreement. Paragraphs 1 through 7 of this Agreement are intended to, and will be
interpreted, administered and construed to, comply with the TARP Guidance (and,
to the maximum extent consistent with the preceding, to permit operation of the
Benefit Plans in accordance with their terms before giving effect to this
Agreement).

 

  8. Definitions and Interpretation. As used herein, the following capitalized
terms shall have the following meanings:

 

  (a) “Company,” means Southwest Bancorp, Inc. and any entities treated as a
single employer with it under the TARP Guidance.

 

  (b) “TARP Covered Period” means the period during which any obligation of the
Company arising from financial assistance provided under the TARP remains
outstanding; provided, however, that the TARP Covered Period shall not include
any period during which the federal government only holds warrants to purchase
common stock of the Company. For purposes of this Agreement, events with respect
to which any such obligation shall be treated as no longer outstanding shall
include a transfer by the Treasury of the obligation to a third party that is
not a federal government entity (nor an entity organized by the Treasury or
another federal government entity to hold interests formerly held by the
Treasury).

 

  (c) “TARP Guidance” means (i) EESA and any successive legislation amending or
superseding EESA, (ii) all rules and regulations now or hereafter promulgated by
the responsible agencies of the United States government under EESA, including
without limitation the Interim Final Rules issued by the Treasury on June 15,
2009 and adopted at 31 CFR Part 30, and (iii) to the extent not inconsistent
with the provisions of (i) or (ii), any applicable restrictions in any prior
securities purchase agreement with the Treasury.

 

  (d) “EESA” means the Emergency Economic Stabilization Act of 2008 as
implemented by guidance or regulation issued by the Department of the Treasury
and as published in the Federal Register on October 20, 2008, and as amended by
the American Recovery and Reinvestment Act of 2009.

 

3



--------------------------------------------------------------------------------

  (e) “Golden Parachute Payment” means a “golden parachute payment” as defined
in the TARP Guidance.

 

  (f) “Other Highly Compensated Employee” means:

 

  (i) with respect to Paragraph 1 of this Agreement, the next five (5) Most
Highly Compensated Employees (as defined in the TARP Guidance) of the Company
after the Senior Executive Officers;

 

  (ii) with respect to Paragraphs 2 and 3 of this Agreement, the next twenty
(20) Most Highly Compensated Employees of the Company after the Senior Executive
Officers; and

 

  (iii) with respect to Paragraph 4 of this Agreement, the five (5) Most Highly
Compensated Employees of the Company.

 

  (g) “Senior Executive Officer” means the Company’s “senior executive officers”
as defined in the TARP Guidance.

 

  9. Restricted Obligations Void. Any obligations of the Company to the
Executive that are prohibited or otherwise restricted by the terms of this
Agreement shall be rendered null and void at the time the prohibition or
restriction first becomes effective and the Executive shall have no rights with
respect to such obligations thereafter, whether during or following the TARP
Covered Period. In the event the Company notifies the Executive in writing that
the Company has made payment in violation of this Agreement, the Executive
hereby acknowledges and agrees to repay the aggregate amount of such payments to
the Company no later than fifteen business days following receipt of such
notice.

 

  10. Prior Agreement. This Agreement constitutes the entire and final agreement
of the parties on the subject matter of this Agreement, and supersedes all prior
understandings and agreements relating to the subject matter of this Agreement.

 

  11. Miscellaneous. To the extent not subject to federal law, this Agreement
will be governed by and construed in accordance with the laws of the State of
Oklahoma. This Agreement may be executed in two or more counterparts, each of
which will be deemed to be an original. A signature transmitted by facsimile
will be deemed an original signature.

[SIGNATURES ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first set forth above.

 

THE COMPANY:       By:     Title:     On behalf of all entities constituting the
Company.       [Name of Executive]

 

5